Citation Nr: 1635432	
Decision Date: 09/09/16    Archive Date: 09/20/16

DOCKET NO.  08-00 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral onychomycosis and tinea pedis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1982 to February 1990.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, that reduced the rating for a bilateral foot disability from 10 percent to 0 percent, effective July 1, 2007.  Currently, the New York RO has jurisdiction of the claim. 

In July 2008, the Veteran testified before a Veterans Law Judge (VLJ) at a Travel Board hearing at the Detroit RO.  In September 2010, he was afforded a second Travel Board hearing before another VLJ at the New York RO.  Pursuant to Arneson v. Shinseki, 24 Vet. App. 379 (2011), the Board remanded the claim in March 2012 so that he could be scheduled for a hearing before a third VLJ who would be on a panel decision with those VLJs who held the two previous Board hearings.  He testified at a Board hearing at the New York RO in May 2012.  Transcripts of all hearings are associated with the claims file.

The Veteran perfected a timely appeal with respect to the reduction and also asserted that he was entitled to a higher rating.  Consequently, the Board interpreted his appeal as presenting separate issues of entitlement to a restoration for the period beginning July 1, 2007, and entitlement to a higher rating throughout the pendency of the appeal.  Those issues were remanded in September 2009.  

In January 2010, the Board restored the 10 percent rating and remanded the claim for a higher rating for further development.  As noted above, in March 2012, the Board remanded the case for the third Board hearing in light of the 2011 Arneson decision.  In January 2013, the Board remanded the case to obtain additional VA treatment records and to afford the Veteran an examination to determine the current severity of his disability.  In May 2015, the Board granted a 10 percent rating for each foot for the disability on appeal.  In May 2016, the Court Clerk vacated the May 2015 Board decision and remanded the case for readjudication in compliance with a Joint Motion for Remand (JMR).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that the VA examination reports did not adequately assess his condition in that he has flare-ups of the skin disability that are productive of a worsening of his condition, presenting with pain and swelling and reduced mobility with skin lesions, which warrant a rating in excess of 10 percent.  It is unclear from the record the extent, duration, and timing of the flare-ups of the skin disability.  Moreover, the evidence facially indicates that the skin disability on appeal may have worsened since the last VA examination, and the evidence currently of record is insufficient to rate the skin disability.  

Therefore, a remand is required to conduct another VA examination during a flare-up, if possible, as well as obtain any outstanding treatment record.  See Ardison v. Brown, 6 Vet. App. 405 (1994) (the duty to assist includes examining a veteran at times when the disability is in the most prominent condition, such as a flare-up); Voerth v. West, 13 Vet. App. 117, 123 (1999) (a new VA examination for flare-ups of short duration would be impractical).

Accordingly, the case is REMANDED for the following actions:

1. Obtain any outstanding records pertaining to the Veteran's treatment for the bilateral onychomycosis and tinea pedis and associate them with the record.  

Any and all negative responses should be properly documented in the record, and the procedures outlined in 38 C.F.R. § 3.159(e) should be followed.

2. The Veteran is asked to provide a statement addressing the extent, duration, and timing of any flare-ups of the skin disability. 

3. Thereafter, schedule the Veteran for an examination to assist in determining the current severity of the bilateral foot onychomycosis and tinea pedis.  The examination should be scheduled during a flare-up.  

All relevant documents should be made available to and reviewed by the examiner.  The examiner should confirm that the record was reviewed in the examination report.

4. Thereafter, the issue should be readjudicated.  If any benefit sought on appeal remains denied, provide the Veteran and the representative with a supplemental statement of the case.  Thereafter, return the case to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for 

additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



___________________________                             __________________________
      HARVEY P. ROBERTS	 	               MARJORIE A. AUER
         Veterans Law Judge                                                     Veterans Law Judge         
    Board of Veterans' Appeals		            Board of Veterans' Appeals



_____________________________
L. HOWELL
Veterans Law Judge 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




